Title: Pennsylvania Assembly: Reply to the Governor, 11 November 1755
From: Pennsylvania Assembly
To: 


While Morris and his Council were considering the governor’s message to the Assembly of November 8, Conrad Weiser arrived with Scaroyady and other Indians who came with pleas of action to defend the frontier lest the few still loyal Indians defect or become the victims of their armed and aroused brethren allied with the French. That afternoon the governor, his Council, the Assembly, and “several Magistrates, officers, and Citizens” met at the State House to hear the Indian demands for an alliance in arms. On November 10 Morris sent a further message urging immediate attention to the Indians since the loss of their friendship brought such certain and tragic consequences. The committee appointed to respond to the previous document was also charged with drafting the reply printed here.
 
May it please the Governor,
[November 11, 1755]
We have considered the Governor’s Message of Yesterday, relating to the Application and pressing Instances of the Indians, and are glad to find, that he is at length prevailed on to declare himself “ready and desirous to do any thing, consistent with his Duty to the CROWN, for the Protection and Assistance, as well as of our Allies, as of the Inhabitants of this Province in general.”  We never have, and we hope never shall, desire him to do any thing inconsistent with that Duty. He has it now in his Power to do what he may think the Exigence requires, for the Service of the Crown, the Protection of our Allies, and of the Inhabitants of the Province. As Captain-General, he has, by the Royal Charter, full Authority to raise Men; and the Bill now in his Hands, granting Sixty Thousand Pounds, will enable him to pay the Expences. We grant the Money chearfully, tho’ the Tax to sink it will be a heavy one; and we hope the Bill will receive his Assent immediately.
